Exhibit 10.10 PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (this “Agreement”), dated as of March 28, 2008, is made by GSE Systems, Inc., a Delaware corporation (“GSE”), MSHI, Inc., a Virginia corporation (“MSHI”), GSE Power Systems, Inc., a Delaware corporation (“GSE Power”), and GSE Process Solutions, a Delaware corporation, (“GSE Process”) (GSE, MSHI, GSE Power and GSE Process are individually referred to as "Pledgor" and collectively referred to as “Pledgors”), in favor of Bank of America, N.A., a national banking association, in its capacity as Lender (the “Lender”). Reference is made to that certain Loan Agreement (Ex-Im Bank-Guaranteed Transaction Specific Revolving Line of Credit) (the “Ex-Im Loan Agreement”) and that certain Loan Agreement (Domestic Revolving Line of Credit) (the “Domestic Loan
